REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art references teach resin powder for solid freeform fabrication having the particle size distribution within or overlapping that of the claimed range; however, the resin powder taught by the prior art references is preferred to be essentially spherical. It is known in the art of additive manufacturing that spherical particles are essential as build material to arrive at uniform and smooth powder bed surface and part surface. So, there would be no motivation to deviate from the spherical shape of the resin particles. The instant claims require the resin powder con be constituted by resin particles having pillar-like form which is defined in the specification as “having a bottom and a top” (instant specification, page 11, lines 23-25).

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Information Disclosure Statement
As stated in the last office action, the I-2 document in the IDS filed May 10, 2022 fails to comply with 37 CFR 1.98(b).  For Applicant’s convenience, 37 CFR 1.98 is reproduced herein below.  

1.98    Content of information disclosure statement.
(a) Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
	(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
		(i) The application number of the application in which the information 			disclosure statement is being submitted;
		(ii) A column that provides a space, next to each document to be 				considered, for the examiner’s initials; and
		(iii) A heading that clearly indicates that the list is an information disclosure 		statement.

	(2) A legible copy of:
	(i) Each foreign patent;
	(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
	(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
	(iv) All other information or that portion which caused it to be listed.
	(3)
	(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
	(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).

 (b)
	(1) Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date.
	(2) Each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date

	(3) Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.

	(4) Each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application.

	(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.


(c) When the disclosures of two or more patents or publications listed in an information disclosure statement are substantively cumulative, a copy of one of the patents or publications as specified in paragraph (a) of this section may be submitted without copies of the other patents or publications, provided that it is stated that these other patents or publications are cumulative.

(d) A copy of any patent, publication, pending U.S. application or other information, as specified in paragraph (a) of this section, listed in an information disclosure statement is required to be provided, even if the patent, publication, pending U.S. application or other information was previously submitted to, or cited by, the Office in an earlier application, unless:
	(1) The earlier application is properly identified in the information disclosure statement and is relied on for an earlier effective filing date under 35 U.S.C. 120; and
	(2) The information disclosure statement submitted in the earlier application complies with paragraphs (a) through (c) of this section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

July 16, 2022